IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARGARET JARRETT, EXECUTRIX OF             : No. 210 EAL 2018
THE ESTATE OF PHILIP JARRETT,              :
DECEASED AND WIDOW IN HER OWN              :
RIGHT,                                     : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
CONSOLIDATED RAIL CORPORATION,             :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.